NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



STATE OF FLORIDA,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D16-22
                                   )
DIANE GODARD,                      )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 14, 2016.

Appeal from the Circuit Court for Pasco
County; Pat Siracusa, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa, for
Appellant.

Howard L. Dimmig, II, Public Defender,
and Brooke Elvington, Assistant Public
Defender, Bartow, for Appellee.


SILBERMAN, Judge.

             The State appeals an order suppressing evidence in this prosecution

against Diane Godard for driving while license permanently revoked, driving under the

influence, and refusal to submit to testing. We reverse the suppression order and

remand for further proceedings.
              The following facts were adduced at the suppression hearing. On June

28, 2015, Deputy Knorr received a call regarding two dogs left in a white vehicle in the

parking lot of a Carrabba's Restaurant. The caller indicated that the windows were up

and that the car was not running. The temperature was in the 90s that day. When

Deputy Knorr arrived at the restaurant, the manager ran out to the deputy's car and

pointed out a vehicle that was just pulling out of the parking lot, indicating it was the

vehicle in which the dogs were left. The manager advised the deputy that the dogs

were left unattended for twenty to thirty minutes.

              Deputy Knorr followed the vehicle and initiated a traffic stop as the vehicle

was pulling into a Days Inn, approximately a mile from the restaurant. When the deputy

approached, he saw the two dogs in the vehicle. Deputy Knorr testified that at the initial

contact it was impossible to determine if the dogs were suffering or stressed. He

described them as shaggy and admitted that the dogs were not dead or unconscious.

Deputy Knorr first made contact with Godard to get information on who the driver was,

and then he was going to investigate the welfare of the dogs.

              No further evidence was presented regarding what transpired after Deputy

Knorr made his initial contact with Godard, but the State ultimately charged her with

driving while license permanently revoked, driving under the influence, and refusal to

submit to testing. The State argued that the deputy had the right to speak to Godard

and ask her to identify herself in investigating the welfare of the dogs as a violation of

criminal statutes prohibiting animal cruelty or a county ordinance prohibiting animal

cruelty.




                                             -2-
              The trial court determined that because the dogs did not appear to be in

immediate distress when the deputy approached the vehicle, the deputy's continued

detention of Godard violated her Fourth Amendment rights. To reach this conclusion,

the trial court relied upon State v. Diaz, 850 So. 2d 435 (Fla. 2003). It was clear at the

suppression hearing that the trial court believed that if the purpose of the stop had been

resolved when the deputy first observed the dogs, then the deputy could make no

contact with the driver. The trial court found that "the investigation was reasonable" but

that upon the deputy viewing the dogs they showed "no signs of distress consistent with

what he had reported, which is that there was 20 to 30 minutes of windows up, parked

car in June, in Florida, in 90 degree temperature." Thus, the court ruled that Deputy

Knorr could not make contact with Godard and granted the motion to suppress

evidence.

              On review of a trial court's ruling on a motion to suppress, the appellate

court employs a deferential standard to findings of historical fact which are subject to

reversal only if competent substantial evidence does not support the findings. Simpson

v. State, 970 So. 2d 463, 464 (Fla. 2d DCA 2007); State v. Tanner, 915 So. 2d 762, 764

(Fla. 2d DCA 2005). However, review of mixed questions of law and fact and the trial

court's legal conclusions is de novo. Simpson, 970 So. 2d at 464.

              Once the purpose of a traffic stop has been "totally satisfied," an officer

may not continue to detain a motorist. Diaz, 850 So. 2d at 438; see also Lanier v. State,

936 So. 2d 1158, 1161 (Fla. 2d DCA 2006). In Diaz, an officer stopped a motorist

because the officer could not read the expiration date on a temporary license tag. 850
So. 2d at 436. When the officer approached the car, he could read the expiration date



                                            -3-
and was satisfied the tag was valid before he made contact with the driver. Under that

circumstance, the Florida Supreme Court determined that the deputy could not ask the

motorist for identification after the purpose of the stop was satisfied. Id. at 439. Rather,

after verifying the validity of the temporary tag, the deputy could legally make contact

with the driver "only to explain to him the reason for the initial stop." Id. at 440.

              But "when a vehicle has been lawfully stopped and the investigation

relating to the stop has not yet been completed, it is not a violation of the Fourth

Amendment for an officer to ask the driver to produce identification." Lanier, 936 So. 2d

at 1161. In that instance, the officer may "retain possession of the identification and run

a check of its validity and a warrants check." Id.

              Here, the trial court erred in concluding that once the purpose of a stop is

complete the deputy cannot make any contact with the driver. See Diaz, 850 So. 2d at

440. Thus, even if the purpose of the stop to check on the welfare of the dogs and, in

doing so, to determine whether Godard had committed animal cruelty had been

completed, Deputy Knorr could legally make contact with Godard to explain the reason

for the stop. And, as the State asserts, an explanation for the stop before the deputy

left would seem to also comport with common courtesy and good public relations, as

well as notifying Godard that she was free to leave. Godard correctly concedes that

Diaz permits an officer to make contact for the purpose of explaining the basis for the

stop.

              We do not know from the evidence presented whether an initial contact

with Godard would have provided Deputy Knorr with reasonable suspicion to continue

the detention for a DUI investigation. In any event, the trial court erred in determining



                                             -4-
that Deputy Knorr was obligated to simply walk away from the vehicle and make no

contact with the driver.

              In addition, the deputy's testimony does not support the trial court's

conclusion that the purpose of the stop was complete once the deputy saw the shaggy

dogs in the vehicle. The deputy testified that he was just beginning his investigation

and that when he first looked into the vehicle it was impossible to tell if the dogs were

suffering. He wanted to make contact with the driver to have her identify herself and

then check on the dogs. The officer stated that while the dogs were not dead or

unconscious, he could not determine from his initial observation whether they were

suffering or in pain. Thus, if the purpose of the stop had not been satisfied, Deputy

Knorr could legally ask Godard for identification and run a check on its validity. See

Lanier, 936 So. 2d at 1161; see also Diaz, 850 So. 2d at 439 (reiterating that once the

purpose of the stop has been "clearly and unarguably satisfied" continued detention

would be improper). And although no evidence was before the court on what happened

after the deputy made contact with Godard, based on the charges it would appear that

once Deputy Knorr checked Godard's driver's license he would have discovered that

her license had been permanently revoked.

              In support of the trial court's suppression order, Godard argues that we

can employ the tipsy coachman doctrine to affirm the order. See Robertson v. State,

829 So. 2d 901, 906 (Fla. 2002) (stating that the "tipsy coachman" doctrine permits an

appellate court to affirm a trial court's ruling that reaches the right result based on the

wrong reason if the record contains evidence or another legal theory to support the

result). Godard contends that "[a]ssuming arguendo that the deputy could conduct a



                                             -5-
traffic stop based upon a theory of animal cruelty, he acted upon a tip from an unknown

source." She then relies upon the legal principle that information of illegal activity from

an anonymous tipster must be independently corroborated prior to the stop. See

Baptiste v. State, 995 So. 2d 285, 292 (Fla. 2008); Simms v. State, 51 So. 3d 1264,

1266 (Fla. 2d DCA 2011).

              In this case, we are not dealing with an anonymous tipster but a citizen

informant. Information from a citizen informant "is at the high end of the tip-reliability

scale" because the motivation is the desire to further justice rather than monetary gain.

Dep't of Highway Safety & Motor Vehicles v. Ivey, 73 So. 3d 877, 881 (Fla. 5th DCA

2011) (quoting State v. Evans, 692 So. 2d 216, 219 (Fla. 4th DCA 1997)). Information

from a citizen informant is presumed reliable, and thus corroboration is unnecessary.

Id. Further, the actual name of the informant need not be known if the informant's

identity is readily discoverable. Id.

              Here, a citizen placed a call regarding the dogs being left unattended in

the vehicle with the windows up and the car not running. Deputy Knorr did not testify

whether the caller was anonymous or whether the manager was the caller. When the

deputy arrived, a man immediately approached the deputy and identified himself as the

manager of the Carrabba's Restaurant. He pointed out the vehicle with the dogs and

advised that they had been left in the vehicle unattended for twenty to thirty minutes. At

the suppression hearing, defense counsel argued that testimony as to how long the

dogs were in the car unattended was hearsay because the deputy agreed that a

customer possibly could have told the manager that the dogs were in the vehicle for




                                            -6-
twenty to thirty minutes. The trial court overruled the hearsay objection, and defense

counsel did not argue that the manager was an anonymous informant.

              Further, the manager had seen the vehicle himself with the dogs in it. The

facts before the trial court show that the manager was a known citizen informant who

made personal contact with the officer and pointed out the vehicle with the dogs that

had been left unattended. Thus, we reject Godard's argument on appeal that was not

made below that the manager was an anonymous tipster.

              Accordingly, we reverse the suppression order because the trial court

misinterpreted Diaz to conclude that if the purpose of the stop had been accomplished,

then the deputy could make no contact with the driver. In addition, the facts testified to

by the deputy did not indicate that the purpose of the investigation had concluded. On

remand, Godard may file a second motion to suppress based on the deputy's actions

after he made contact with her should she have a basis for such a motion.

              Reversed and remanded.



CRENSHAW and BADALAMENTI, JJ., Concur.




                                           -7-